Citation Nr: 0202169	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-11 819	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability, including claimed as due to exposure to 
Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran presented testimony at a 
personal hearing which was chaired by the undersigned Board 
member at the RO in August 2001.

This decision includes the Board's adjudication of the issue 
of entitlement to service connection for PTSD.  The veteran 
raised the issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD at his August 
2001 hearing.  Since that issue has not been adjudicated by 
the RO, it is referred to the RO for adjudication.  The Board 
intimates no intimates no opinion as to the ultimate 
disposition warranted with respect to that issue.


FINDINGS OF FACT

1.  Service connection was denied for skin disability, 
claimed as due to exposure to Agent Orange, in a Board 
decision dated in April 1986.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the claim for 
service connection for skin disability, to include as due to 
exposure to Agent Orange, has not been received since the 
April 1986 Board decision.

3.  An April 1996 Board decision denied entitlement to 
service connection for PTSD.

4.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for PTSD 
has not been received since the April 1996 Board decision.

5.  The veteran has completed high school.  He has worked as 
a waiter and bartender.  He last worked full time in March 
1995.

6.  The veteran's service-connected low back disability and 
finger laceration do not render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's finally 
denied claim for service connection for skin disability, to 
include as due to exposure to Agent Orange, has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2001).

2.  New and material evidence to reopen the veteran's finally 
denied claim for service connection for PTSD has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2001).

3.  The requirements for TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for skin disability, which was denied by the Board 
in April 1986, and for PTSD, which was denied by the Board in 
April 1994.  He is also seeking a total disability rating 
based on individual unemployability due to service-connected 
disability.

In the interest of clarity, the Board will initially discuss 
VA's duty to assist the veteran in the development of his 
claims.  The Board will then address the issues on appeal.

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, 114 Stat. 2096 (2000) [to 
be codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)] redefines the obligations 
of VA with respect to its statutory duty to assist veterans 
in the development of their claims.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).  Once a claim is reopened, the VCAA 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  As 
noted above, however, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).   

Moreover, final regulations to effectuate the VCAA were 
published on August 29, 2001 with the same effective date of 
the VCAA, November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [to be codified as amended at  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  However, the regulations 
governing reopening of previously and finally denied claims 
were revised effective the date of publication on August 29, 
2001.  These redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant appeal to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that to a large extent the VCAA may not 
apply to claims, such as this, which involve finality of 
prior VA decisions and the matter of submission of new and 
material evidence.  Furthermore, it is clear that VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that, like most legislation, the 
VCAA may be subject to interpretation and challenge.  The 
Board is aware that subsequent litigation may shed new light 
on the VCAA, including with respect to its application in 
claims such as this one involving the matter of submission of 
new and material evidence.  The Board believes, in any event, 
that the notice provisions found in the VCAA may still be 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

In this regard, the Board notes that, in the May 2000 
Statement of the Case, the RO informed the veteran of the 
provisions of 38 C.F.R. § 3.156.  See the Statement of the 
Case, page 12.  The RO further informed the veteran that new 
and material evidence was needed to reopen his claim.  
Similarly, in the October 2000 Supplemental Statement of the 
Case, the RO provided additional notice to the veteran.  The 
veteran was again informed that, in order to reopen a claim, 
new and material evidence must be presented.  

It is clear from the record that the veteran has been 
provided ample notice, as well as ample opportunity to 
present evidence and argument in support of his claims, 
including presenting personal testimony at the August 2001 
Travel Board hearing.  The Board is aware of no specific 
evidence pertaining to any pending claim which exists and 
which has not been obtained, and the veteran and his 
representative have pointed to none. 

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.  While it does not appear from the 
record that the veteran was informed of the specific 
provisions of the recently-enacted VCAA, the actions by the 
RO reflect fundamental compliance with the newly enacted 
version of 38 U.S.C.A. § 5103.  

Service Connection Claims

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection - Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2001).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, even though there is no evidence of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  
38 U.S.C.A. § 1116 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.309(e) (2001).

Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f); Moreau 
v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100. 
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  There must 
be new and material evidence as to each and every aspect of 
the claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Whether new and material evidence has been submitted to 
reopen a claim  for entitlement to service connection for 
skin disability, to include as due to exposure to Agent 
Orange.

Factual Background

The "old" evidence

Service connection for skin disability due to exposure to 
Agent Orange was denied in an April 1986 decision of the 
Board on the basis that it was not present until many years 
after service discharge and was unrelated to service, 
including claimed exposure to Agent Orange.

The evidence on file at the time of the April 1986 Board 
decision consisted of the veteran's service medical records, 
VA examination reports dated in 1973 and 1975,  VA outpatient 
records dated from August 1975 to May 1985, and the veteran's 
contentions. 

The veteran's service medical records do not contain any 
complaints or findings of skin disability, and his skin was 
noted to be normal on discharge examination in March 1972.  
There were no skin complaints or adverse findings on VA 
examinations in April 1973 and April 1975.  Records for 
December 1984 reveal complaints of a rash all over the 
veteran's body; the diagnosis was recurrent allergies.  He 
complained in May 1985 of swelling in his extremities and a 
rash in his groin. 

In essence, the veteran contended before the Board that his 
skin problem was due to exposure to Agent Orange in Vietnam.  
See the March 1986 informal hearing presentation filed on his 
behalf. 

Additional evidence

Pertinent evidence received by VA after the April 1986 Board 
decision consists of additional VA treatment records 
beginning in April 1983 and a transcript of the veteran's 
testimony at his personal hearing before the undersigned in 
August 2001.

The treatment records continue to document skin problems.  
Possible allergic rash was noted in April 1983.  Tinea crura 
was noted in September 1983.  The diagnoses on VA treatment 
records dated in November 1985 were urticaria-pruritus and 
tinea pedis.  The diagnoses on VA hospitalization from March 
to May 1991 included chronic pruritic dermatitis and jock 
itch.  Tinea pedis was found in April 1993.  The veteran had 
dermatophytosis of the feet in October 1993.  A resolving 
vesicular rash of the arms and legs and contact dermatitis 
were noted in June 1994.

The veteran testified in August 2001 that he had skin 
problems ever since he worked around containers of Agent 
Orange in service.

Analysis

As noted above, there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order for to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The Board's April 1986 decision in essence denied the 
veteran's claim of entitlement to service connection for skin 
disability due to Agent Orange on the basis that it was not 
demonstrated in service and there was otherwise no evidence 
linking the veteran's skin disability and his military 
service, including exposure to Agent Orange.  The evidence in 
the claims folder at that time indicated that there were no 
complaints or findings of skin problems until 1984, which is 
a number of years after service discharge.  There was no 
medical opinion linking skin disability to the veteran's 
military service, including due to exposure to Agent Orange.

The Board initially observes that VA's Agent Orange 
regulations have been revised since the Board's April 1986 
decision.  The Board is aware that it is possible for a 
change in the regulations to in essence constitute new and 
material evidence.  Under a line of cases including Spencer 
v. Brown, 17 F.3d. 368, 371-2 (1994), Routen v. West, 
142 F.3d 1434, 1141-2 (Fed. Cir. 1998), Boggs v. West, 11 
Vet. App. 334, 342 (1998), and Anglin v. West, 11 Vet. App. 
361, 368 (1998), a new VA regulation may create a new basis 
for entitlement or a new cause of action.  However, even 
taking the change in the Agent Orange regulation into 
consideration, the veteran's current skin disabilities still 
are not part of the list of disabilities that can be 
presumptively service-connected based on exposure to Agent 
Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Accordingly, changes in the regulation since 1986 do not 
avail the veteran.  

The medical evidence added to the record since the April 1986 
Board decision is essentially cumulative in nature.  This 
medical evidence continues to show skin problems many years 
after the veteran's discharge from service.  No disease which 
has been listed as related to exposure to herbicides, see 
38 C.F.R. § 3.309(e) above, has been diagnosed.  
Additionally, the medical evidence received since April 1986 
includes no evidence of a nexus between the veteran's current 
skin disability and his military service, including exposure 
to Agent Orange.  Therefore, the medical evidence which has 
been added to the record since 1986, although new, is not so 
significant by itself or when considered in the context of 
the evidence previously of record that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, it is not new and material.  The United States 
Court of Appeals for Veterans Claims has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

Also of record are the veteran's own statements to the effect 
that he has skin disability due to service exposure to Agent 
Orange.  These statements are merely reiterative of previous 
statements to that effect and cannot be considered to be new. 
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). Moreover, 
it is well-established that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
submitted.  The veteran's claim of entitlement to service 
connection for skin disability, to include as due to exposure 
to Agent Orange, is not reopened.  The benefit sought on 
appeal remains denied.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
PTSD.

Factual Background

The "old" evidence

Service connection for PTSD was denied in an April 1996 
decision of the Board on the basis that there was no verified 
stressor and no nexus evidence which indicated that the 
veteran had PTSD which was related to his military service.
The evidence on file at the time of the April 1996 Board 
decision consisted of the veteran's service medical records; 
VA examination reports dated in 1973, 1974, and 1994; VA 
outpatient and hospital records from August 1975 to May 1995; 
a transcript of the veteran's October 1991 personal hearing 
at the RO; and a September 1994 report from W.C.D., M.D. 

The records before the Board in April 1996 indicated that the 
veteran's military occupational specialty was equipment 
storage specialist.  He served in Vietnam for approximately 
one year.  The veteran was not awarded any citation 
indicative of combat.

The veteran's service medical records reveal that he 
complained on his discharge medical report in March 1972 of 
depression or excessive worry; the veteran's psychiatric 
condition was noted to be normal on medical examination in 
March 1972.

Relevant VA Mental Health Clinic outpatient records begin in 
January 1989.  The veteran was hospitalized in March 1991 
because he had lost his job and was feeling depressed and 
suicidal.  The pertinent diagnoses were alcohol dependency, 
mild dementia associated with a history of alcohol 
dependency, and chronic undifferentiated schizophrenia.

The veteran testified at his October 1991 RO hearing that he 
was subjected to mortar attacks in service, that a friend 
named "[redacted]" was killed in service, and that he had 
PTSD that was due to his military service.

VA treatment records for August 1992 reveal impressions of 
chronic undifferentiated schizophrenia, alcohol dependence, 
and personality disorder.  The assessment in April 1995 was 
"PTSD a little active" and situational reaction.

The veteran was hospitalized at a VA hospital in April and 
May 1995 with complaints of depression; he said that watching 
news of the Gulf War had caused flashbacks of Vietnam.  The 
pertinent diagnoses were alcohol dependence; and 
schizophrenia, chronic, undifferentiated.

Also of record is a May 1995 report of the U.S. Army & Joint 
Services Environmental Support Group (ESG).  That report, in 
substance, indicated that there were "numerous rocket and 
mortar attacks which occurred at Cam Ranh bay [the veteran's] 
units' basecamp location, during his tour of duty in 
Vietnam."  The ESG was unable to verify any of the specific 
stressors mentioned by the veteran.  Although two individuals 
named "[redacted]" died during the period described by the 
veteran, the circumstances surrounding their deaths were not 
the same as those described by the veteran.     

Additional evidence

Pertinent evidence received by VA after the April 1996 Board 
decision consists of additional VA hospital and outpatient 
records dated from April 1990 to June 2001, private medical 
records dated in 1996, an October 1996 award decision from 
the Social Security Administration (SSA), and a transcript of 
the veteran's testimony at his August 2001 personal hearing.

VA medical records show continued treatment for psychiatric 
disability.  Diagnoses include schizophrenia, alcohol 
dependence, major depressive disorder, and PTSD, which was 
diagnosed on several occasions beginning in September 1996.  

According to an October 1996 decision from SSA, the veteran 
was awarded disability benefits, effective September 1, 1995, 
with a primary diagnosis of paranoid schizophrenia and other 
functional psychotic disorders and a secondary diagnosis of 
anxiety-related disorders.

According to a statement from a VA physician that was added 
to the files in May 2000, the veteran had PTSD with psychotic 
features related to his "combat experiences" during the 
Vietnam War.

The veteran testified in August 2001 that he was in a 
property disposal unit in Vietnam where he sometimes saw body 
parts; that he had psychiatric problems prior to service 
discharge, including nightmares of Vietnam; and that he has 
continued to have psychiatric problems since service.

Analysis

As noted above, there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order for to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

When the Board denied entitlement to service connection for 
PTSD in April 1996, there was no clear diagnosis of PTSD, no 
evidence of a service stressor, and no nexus evidence 
relating PTSD to military service.  

The medical evidence added to the record since the April 1996 
Board decision includes several diagnoses of PTSD and a 
statement from a VA physician, received in May 2000, in which 
it is concluded that the veteran has PTSD that is related to 
military service.  See Justus, 3 Vet. App. at 513 [holding 
that for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed]. 

Despite the May 2000 VA medical opinion suggesting that the 
veteran has PTSD as a result of his military service, there 
must still be pertinent evidence of a qualifying stressor 
within the requirements of 38 C.F.R. § 3.304(f).  Without 
such stressor  corroboration, the matter of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996) [an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor]; Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described].  

Crucial to the Board's decision, the new evidence does not 
contain adequate verification of an alleged in-service 
stressor, as required by Evans. The veteran continues to 
describe stressors.   His statements are essentially 
reiterative of previous statements along the same lines and 
cannot be considered to be new.  See Reid, supra.  Even more 
significantly, these statements have not been corroborated.  
In the absence of verified stressors, the claim fails.  

Since one of the essential elements needed to reopen a claim 
is missing, the Board concludes that new and material 
evidence has not been submitted.  Therefore, the veteran's 
claim of entitlement to service connection for PTSD is not 
reopened.  The benefit sought on appeal remains denied.


3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


Pertinent Law and Regulations

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2001).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.    

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, ___ F.3d. ___ (Fed. Cir. May 
29, 2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 
3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Factual Background

The veteran's service medical records reveal that he 
complained of low back pain in January 1971; the impression 
was muscle strain.  He reported low back pain again in 
January 1972; the impression was muscle sprain.  It was noted 
in March 1972 that the veteran again strained his back while 
lifting heavy objects.  He complained of recurrent back pain 
on his March 1972 medical history report; his spine was 
within normal limits on medical examination in March 1972.  
X-rays of the back during service were considered to be 
within normal limits.  

A May 1972 rating decision granted entitlement to service 
connection for low back strain and assigned a 10 percent 
evaluation.  

An April 1992 rating decision granted entitlement to service 
connection for residuals of a laceration on the middle finger 
of the left hand and assigned a noncompensable evaluation.

According to a September 1994 medical report from W.C.D., 
Jr., M.D., the veteran had full range of motion of the back 
and was able to walk on his heels and toes without too much 
difficulty.  It was noted that the veteran had chronic lumbar 
strain, atrophy of the paraspinous muscles secondary to 
lumbar strain, and myofascial contracture of the lumbar 
spine.

Discharge diagnoses on VA hospitalizations from April to May 
1995 and in August 1995 included chronic low back pain.  A 
May 1996 rating decision granted an increased evaluation of 
20 percent for low back strain.

The veteran was seen in October 1996 by B.W.C., M.D., who 
noted that the veteran's subjective complaints of low back 
pain were probably magnified by his emotional and 
psychological problems.

Discharge diagnoses on VA hospitalization from October to 
November 1996 included degenerative joint disease of the 
lumbar spine with chronic low back pain.  

According to a statement from a VA physician that was added 
to the files in May 2000, the veteran was considered totally 
disabled due to psychiatric problems.

The veteran testified in August 2001 that he could not work 
because of his psychiatric and back disabilities; he denied 
that his service-connected finger was giving him any problem.

Analysis

The veteran is service connected for low back disability, 20 
percent disabling, and for a finger disability, which is 
noncompensable.  Therefore, the veteran does not meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16.  
In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Board notes that the veteran testified at his August 2001 
hearing that his finger laceration did not bother him 
[hearing transcript, page 14].  This is consistent with the 
medical evidence of record, which does not document any 
problems caused by the finger laceration.  Accordingly, the 
Board will discount that service-connected disability in its 
analysis.

In essence, the veteran testified that he believed that he 
was unemployable due to his psychiatric and low back 
disabilities.  It appears that he believed that his 
unemployability was principally due to his psychiatric 
symptomatology:

Representative:  And what is the major disability that 
prevents you from working?

Veteran:  Uh, well, mentally, . . .  I can't take orders . . 
. .

 [hearing transcript, page 13].  See also page 15 of the 
hearing transcript.

 
The veteran's self-assessment is borne out by the medical 
evidence, in particular the May 2000 report of the VA 
physician, who ascribed the veteran's failure to secure and 
retain gainful employment to psychiatric causes. 

However, in determining whether a veteran is unemployable, 
only the veteran's service-connected disabilities can be 
taken into consideration.  Consequently, his psychiatric 
disability cannot be taken into consideration.  

The question which must be therefore addressed by the Board 
is whether there are unusual circumstances, peculiar to this 
veteran, that prevent him by reason of his service-connected 
back disability, alone, from securing or obtaining 
substantial gainful employment. For reason which will be 
expressed immediately below, the Board must respond to this 
question in the negative.   

The veteran has completed high school and has worked as a 
waiter and bartender; he last worked full time in 1995.  
After reviewing the record, the Board finds that the 
veteran's service-connected back disability is not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  His low back disability is 
the only service-connected disability that bothers the 
veteran, and the evidence on file does not show this 
disability to be significant.  He had full range of back 
motion and was able to heel and toe walk without too much 
difficulty when examined in September 1994.  Significantly, a 
private physician observed in October 1996 that the veteran's 
subjective complaints of back pain appeared to have been 
magnified by his emotional and psychological problems.

The veteran himself has not indicated that his back problems 
significantly interfered with employment.  During his August 
2001 personal hearing, he specifically stated that he took 
Ibuprofen for his back and that the back did not bother him 
at work, although the back would cause problems in the 
evenings after work [hearing transcript, page 14].  As noted 
above, the veteran appears to contend that it is his non 
service-connected psychiatric condition which renders him 
unemployable.  In that connection, when the veteran was 
awarded SSA disability benefits in October 1996, both the 
primary and secondary diagnoses involved psychiatric 
disability.  Moreover, the VA physician's statement in May 
2000 that the veteran was totally disabled was in the context 
of his psychiatric disability; the veteran's back disability 
was not mentioned.  

After having carefully reviewed the record, the Board 
believes that the medical and the other evidence of record 
does not support the proposition that the veteran is 
unemployable solely due to his service-connected 
disabilities.  There no evidence whatsoever of an exceptional 
or unusual disability picture with respect to the back 
disability or the disability finger, alone or in combination.  
There is no evidence of hospitalization for these 
disabilities; of any unusual clinical presentation; or of 
interference with employment caused by these disabilities.  

In summary, the Board finds that the preponderance of 
competent and probative evidence of record demonstrates that 
the veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment. The benefit sought on appeal is accordingly 
denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for skin 
disability, to include as due to exposure to Agent Orange, 
the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
appeal is denied.

The claim for TDIU is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



